                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–17–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 JOSEPH PATRICK WALSH,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 31, 2018. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Joseph Patrick Walsh’s guilty

plea after Walsh appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of possession with intent to

                                           1
distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) (Count I) and

one count of possession of a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A)(I) (Count III) as set forth in the Indictment.

In exchange for Defendant’s plea, the United States has agreed to dismiss Count II

of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

26), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Joseph Patrick Walsh’s motion to

change plea (Doc. 19) is GRANTED and Joseph Patrick Walsh is adjudged guilty

as charged in Counts I and III of the Indictment.

      DATED this 26th day of November, 2018.




                                          2
